Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, II, appeals the district court’s order denying 4 motions for recusal, 19 motions for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b), and 49 other various motions relating to a closed civil matter. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *288Davis v. Singer, No. 4:13-cv-00007-RBS-DEM (E.D.Va. filed Oct. 19, 2015 & entered Oct. 20, 2015). We deny Davis’ motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.